EXHIBIT 10.1

TURBOCHEF TECHNOLOGIES, INC.

STOCKHOLDERS’ AGREEMENT

OCTOBER 28, 2003



--------------------------------------------------------------------------------





TURBOCHEF TECHNOLOGIES, INC.

STOCKHOLDERS’ AGREEMENT

          THIS STOCKHOLDERS’ AGREEMENT (this “Agreement”),is entered into as of
this 28 day of October, 2003, by and among TURBOCHEF TECHNOLOGIES, INC., a
Delaware corporation (the “Company”), OVENWORKS, LLLP, a Georgia limited
liability limited partnership (together with certain investors for which it acts
as nominee, the “Purchaser”), JEFFREY B. BOGATIN, an individual resident of the
State of New York (“Bogatin”), and DONALD J. GOGEL, an individual resident of
the State of New York (“Gogel,” and together with Bogatin, the “Stockholders”).

RECITALS:

A.

The Company and Purchaser have entered into a Stock Purchase Agreement, dated as
of even date herewith (the “Purchase Agreement”), pursuant to which the Company
has agreed to sell and issue, and Purchaser has agreed to purchase, up to
2,500,000 shares of the Company’s Series D Preferred Stock, par value $1.00 per
share (the “Series D Stock”).

 

 

B.

A condition to Purchaser’s obligations under the Purchase Agreement is that the
Company, Purchaser and the Stockholders enter into this Agreement in order to:

 

 

 

(1)

provide for rights of first refusal and other restrictions on sale pertaining to
certain of the shares of Common Stock owned by the Stockholders;

 

 

 

 

(2)

provide for demand registration rights and piggy-back registration rights
pertaining to the shares of Series D Stock (and the shares of Common Stock into
which such shares of Series D Stock may be converted), and piggy-back
registration rights pertaining to the shares of Common Stock owned by Bogatin;
and

 

 

 

 

(3)

address certain matters relating to the governance of the Company.

 

 

C.

The Company and the Stockholders each desire to induce Purchaser to purchase the
Series D Stock pursuant to the Purchase Agreement by agreeing to the terms and
conditions set forth herein.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties, intending
to be legally bound, hereby agree as follows:

ARTICLE I

CERTAIN DEFINED TERMS

          As used in this Agreement, the following terms shall have the
following respective meanings:



--------------------------------------------------------------------------------





          “Affiliate” means, with respect to a specified Person, a Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, the Person specified.

          “Bogatin Holders” means Bogatin and any other Person to whom Shares
have been transferred pursuant to and in compliance with the provisions of
Section 2.3(b)(i) and Article V hereof.

          “Common Stock” means the Company’s common stock, par value $.01 per
share.

          “Conversion Shares” means, as of any particular date, (a) the shares
of Common Stock held by Series D Holders as a result of the conversion of any of
the shares of Series D Stock pursuant to the Company’s Certificate of
Incorporation, as amended, and any additional shares of Common Stock issued by
virtue of such shares pursuant to any stock split, stock dividend,
recapitalization or similar event, and (b) all shares of Common Stock issuable,
but not actually issued, upon conversion of the then-outstanding shares of
Series D Stock and upon conversion of any additional shares of Series D Stock
issued by virtue of such shares pursuant to any stock split, stock dividend,
recapitalization or similar event.

          “Exchange Act” means the Securities Exchange Act of 1934, as amended.

          “Gross-Up Shares” means, with respect to either Stockholder, a number
of shares equal to forty percent (40%) of the total number of Shares issued to
such Stockholder pursuant to the terms of (a) that certain Confidentiality and
Non-Competition Agreement, dated as of even date herewith, between the Company
and the Stockholder, and (b) that certain Resignation and Release, dated as of
even date herewith, between the Company and the Stockholder.

          “Permitted Transferee” means, with respect to either Stockholder, (a)
such Stockholder’s spouse, ancestors, lineal descendants, adopted children, any
spouse of any such lineal descendant or adopted child, and any trust created and
existing solely for the benefit of any such person or persons, and (b) upon the
death of such Stockholder, such Stockholder’s estate, administrator, executor,
heirs, and devisees.

          “Person” means an individual, sole proprietorship, partnership,
corporation, association, institution, joint stock company, limited liability
company, trust, joint venture, unincorporated organization or any other legal
entity.

          “Registrable Securities” means, as of any particular date, (a) the
shares of Common Stock held by Series D Holders as a result of the conversion of
any of the shares of Series D Stock pursuant to the Company’s Certificate of
Incorporation, as amended, and any additional shares of Common Stock issued by
virtue of such shares pursuant to any stock split, stock dividend,
recapitalization or similar event (b) all shares of Series D Stock held by
Series D Holders, and (c) all additional shares of Series D Stock or Common
Stock held by Series D Holders as a result of any stock split, stock dividend,
recapitalization or similar event.

          “Registration Expenses” means all expenses incurred by the Company in
complying with Section 3.1, Section 3.2 and Section 3.3 hereof, including,
without limitation, all registration and filing fees; printing expenses; fees
and disbursements of counsel for the Company; reasonable fees and expenses of a
single counsel for the selling stockholders; state “blue sky” fees and expenses;
and accountants’ expenses, including without limitation any special audits
incident to or required by any such registration; but excluding the compensation
of regular employees of the Company, which shall be paid in any event by the
Company, and excluding also any additional disbursements of counsel for the
Series D Holders or Bogatin Holders, which shall be paid by the Series D Holders
and Bogatin Holders.

3



--------------------------------------------------------------------------------





          “SEC” means the Securities and Exchange Commission, or any successor
organization.

          “Securities” means all shares of capital stock of the Company,
including, but not limited to, the Common Stock, any series of the Company’s
Preferred Stock, par value $1.00 per share, and any right, option, warrant or
other agreement for the purchase or acquisition from the Company of, or
otherwise convertible into, any shares of its capital stock.

          “Securities Act” means the Securities Act of 1933, as amended.

          “Selling Expenses” means all underwriting discounts, selling
commissions and transfer taxes applicable to the sale of Registrable Securities,
Conversion Shares or Shares being sold by the Series D Holders or Bogatin
Holders.

          “Series D Holders” means the Purchaser and any other Person holding
Registrable Securities or Conversion Shares to whom registration rights have
been transferred pursuant to Section 3.9 hereof.

          “Shares” means all Securities now owned or being acquired in
connection with the transactions contemplated by the Purchase Agreement by
either Stockholder.

ARTICLE II

RESTRICTIONS ON TRANSFER

2.1

Lock-Up.

 

 

 

(a)

Except as permitted under Section 2.3, for a period beginning on the date hereof
and ending eighteen (18) months from the date hereof (such period of time being
referred to as the “Lock-Up Period”), without the prior written consent of the
Company and Purchaser, which may be withheld in their absolute respective
discretion, no Stockholder may sell, offer or agree to sell, grant any option
for the sale of, pledge, make any short sale or maintain any short position,
establish or maintain a “put equivalent position” (within the meaning of Rule
16-a-1(h) under the Exchange Act), enter into any swap, derivative transaction
or other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of his respective Shares, or otherwise
dispose of any Shares (any such action, a “Transfer”).

 

 

 

 

(b)

In connection with the restrictions set forth in Section 2.1(a), each
Stockholder hereby authorizes the Company and its transfer agent, if any, to
decline to transfer and/or to note stop transfer restrictions on the transfer
books and records of the Company during the Lock-Up Period with respect to the
Shares that are subject to Section 2.1(a) for which such Stockholder is the
record holder and, in the case of any such Shares for which the Stockholder is
the beneficial but not the record holder, agrees to cause the record holder to
authorize the Company and its transfer agent, if any, to decline to transfer
and/or to note stop transfer restrictions on such books and records with respect
to such Shares.

4



--------------------------------------------------------------------------------





2.2

Right of First Refusal.

 

 

 

 

(a)

Following the expiration of the Lock-Up Period, until such time as the
outstanding shares of Series D Stock and the shares of Common Stock outstanding
as a result of the conversion of Series D Stock represent, on a fully-diluted,
as converted basis, less than twenty five percent (25%) of the outstanding
capital stock of the Company, if a Stockholder proposes to sell, pledge, or
otherwise transfer any of his Shares to any Person, other than pursuant to the
provisions of Section 2.3, then he shall first give simultaneous written notice
to the Company and Purchaser (such written notice being referred to as the
“Transfer Notice”) that (i) sets forth the number of Shares he proposes to sell
(the “Offered Shares”), (ii) sets forth the name and address of the proposed
purchaser (the “Proposed Purchaser”)), (iii) sets forth the price and other
terms of the proposed sale, and (iv) includes a copy of the bona fide written
offer received by such Stockholder from the Proposed Purchaser.

 

 

 

 

(b)

The Transfer Notice shall constitute an offer (the “Offer”) by the Stockholder
to sell the Offered Shares (i) first, to the Company, and (ii) if the Company
does not elect to purchase all the Offered Shares, then to the Purchaser, in
each case, at the price and on the terms offered to the Stockholder by the
Proposed Purchaser.  If the proposed sale is for other than cash, then the price
per share shall be deemed to be the fair market value per share, as determined
by the Company’s Board of Directors, of the consideration offered by the
Proposed Purchaser.

 

 

 

 

(c)

The Company and the Purchaser shall have twenty (20) days from the date they
receive the Offer in which to agree to purchase all of the Offered Shares by so
notifying the Stockholder, and each other, in writing.  In accordance with the
provisions of Section 2.2(b), if, pursuant to its written notice to the
Stockholder, the Company does not elect to purchase all of the Offered Shares,
then Purchaser may, pursuant to its written notice to the Stockholder, elect to
purchase such Offered Shares.

 

 

 

 

(d)

If the Offer is accepted with respect to all the Offered Shares in accordance
with Section 2.2(c), the closing of the purchase and sale of the Offered Shares
shall be held at the principal office of the Company on the date and at the time
set forth in the written notice given by the Company to the Stockholder and
Purchaser, if the Company elects to purchase the Offered Shares, or the written
notice given by the Purchaser to the Stockholder and the Company, if the
Purchaser elects to purchase the Offered Shares.  The Company or the Purchaser,
as applicable, shall deliver to the Stockholder at the closing the full purchase
price payable for the Offered Shares by means of a cashier’s check, certified
check, or wire transfer and documents containing such acknowledgments,
representations, and agreements that counsel for the Company may reasonably
require in order for the transfer to comply with applicable federal and state
securities laws.  The Stockholder shall deliver to the purchasers certificates
representing the Offered Shares, if any, duly endorsed in blank for transfer or
with duly executed blank stock powers attached, together with such other
documents as may be necessary or appropriate, in the reasonable opinion of
counsel for the purchasers, to effectuate the transfer to the Company or
Purchaser, as applicable.

5



--------------------------------------------------------------------------------





 

(e)

If the Offer is not accepted by the Company or Purchaser within twenty (20) days
of the date that the Transfer Notice is delivered to the Company and Purchaser
pursuant to Section 2.2(a), the Stockholder shall be free to sell all, but not
less than all, of the Offered Shares, provided, however, that (i) such sale by
the Stockholder must be made to the Proposed Purchaser in strict compliance with
the terms of the proposed disposition described in the Transfer Notice, (ii)
such sale must be consummated within ninety (90) days after the date that the
Transfer Notice is delivered to the Company and Purchaser pursuant to Section
2.2(a), and (iii) such sale shall comply with all applicable federal and state
securities laws.  If the Offered Shares are not so sold to the Proposed
Purchaser prior to the expiration of such ninety (90) day period, the Offered
Shares shall again be subject to the provisions of this Agreement as though the
Offer had not previously been made.

 

 

2.3

Permitted Transfers.

 

 

 

(a)

The provisions of Section 2.1 and Section 2.2 shall not apply to the Gross-Up
Shares, or to any sale of Shares to the public pursuant to a registration
statement filed with, and declared effective by the SEC under the Securities
Act.

 

 

 

 

(b)

Notwithstanding the restrictions set forth in Section 2.1 or Section 2.2:

 

 

 

 

 

(i)

either Stockholder shall be permitted to transfer Shares to a Permitted
Transferee in accordance with Article V;

 

 

 

 

 

 

(ii)

Bogatin shall be permitted to sell, on a monthly basis, a number of Shares not
to exceed fifteen percent (15%) of the average daily reported volume of trading
in the Company’s Common Stock on all national securities exchanges and/or
reported through the automated quotation system of a registered securities
association during the prior month.  Any transfers of Shares received by Persons
from Bogatin or his Affiliates shall be aggregated for the purposes of
calculating the transfer limitations pursuant to this Section 2.3(b)(ii); and

 

 

 

 

 

 

(iii)

Gogel shall be permitted to sell, on a monthly basis, a number of Shares not to
exceed five percent (5%) of the average daily reported volume of trading in the
Company’s Common Stock on all national securities exchanges and/or reported
through the automated quotation system of a registered securities association
during the prior month.  Any transfers of Shares received by Persons from Gogel
or his Affiliates shall be aggregated for the purposes of calculating the
transfer limitations pursuant to this Section 2.3(b)(iii).

6



--------------------------------------------------------------------------------





 

(c)

The provisions of Section 2.2 shall not apply to any transfer or sale effected
on any national securities exchange or through any automated quotation system on
or pursuant to which the Common Stock is listed or otherwise traded at the time
of such transfer or sale.

 

 

 

2.4

Securities Law Compliance; Reporting Obligations.  Each Stockholder covenants to
comply with (a) all applicable restrictions on transfer set forth in the
Exchange Act, the Securities Act, and all rules promulgated thereunder,
including but not limited to Rule 144 promulgated under the Securities Act, and
(b) the applicable reporting obligations under Section 13 of the Exchange Act
and the rules promulgated thereunder.  In addition, each Stockholder covenants
that he will deliver to the Company a copy of all beneficial ownership reports
that are required to be filed pursuant to Section 13 of the Exchange Act and the
rules promulgated thereunder in accordance with the notice provisions herein,
within three (3) business days of the date of the filing of such report with the
SEC.


ARTICLE III

REGISTRATION RIGHTS

3.1

Demand Registration Rights.

 

 

 

(a)

Subject to the conditions of Section 3.1(b) below, from and after the date
hereof, the Series D Holders may make two (2) demands on the Company to register
all or a portion of the Registrable Securities on Form S-1 or such other form
that may be available to the Company (each such registration being referred to
as a “Demand Registration”).

 

 

 

 

(b)

If the Company receives from Series D Holders representing at least twenty
percent (20%) of the Registrable Securities, a written request that the Company
effect a Demand Registration with respect to all or a part of the Registrable
Securities, the Company shall:

 

 

 

 

 

(i)

promptly give written notice of the proposed registration to all other Series D
Holders; and

 

 

 

 

 

 

(ii)

as soon as practicable, use its best efforts to effect such registration
(including, without limitation, the execution of an undertaking to file
post-effective amendments, appropriate qualification under applicable blue sky
or other state securities laws, and appropriate compliance with applicable
regulations issued under the Securities Act) as may be so requested and as would
permit or facilitate the sale and distribution of such portion of such
Registrable Securities as is specified in such request, together with such
portion of the Registrable Securities of all other Series D Holders joining in
such request as is specified in a written request given within twenty (20) days
after receipt of such written notice from the Company; provided, however, that
if the Company shall furnish to each such Series D Holder a certificate signed
by the President of the Company stating that in the good-faith judgment of the
Board of Directors of the Company it would be seriously detrimental to the
Company and its stockholders for such registration statement to be filed and it
is therefore essential to defer the filing of such registration statement, the
Company shall have the right, exercisable not more than once during any twelve
(12) month period, to defer such filing ninety (90) days after receipt of the
initial request of such Series D Holders.

7



--------------------------------------------------------------------------------





 

(c)

If the Series D Holders intend to distribute the Registrable Securities covered
by their request by means of an underwriting, they shall so advise the Company
as a part of their request made pursuant to Section 3.1(b), and the Company
shall include such information in the written notice referred to in Section
3.1(b)(i) hereof.  The right of any Series D Holder to registration pursuant to
this Section 3.1 shall be conditioned upon such Series D Holder’s participation
in such underwriting and the inclusion of such Series D Holder’s Registrable
Securities in the underwriting to the extent provided herein.  The Company shall
(together with each such participating Series D Holder) enter into an
underwriting agreement in customary form and containing customary terms
reasonably acceptable to the participating Series D Holders, with the
representative of the underwriter or underwriters selected for such underwriting
by the Company and reasonably acceptable to the participating Series D Holders;
provided, however, that if the Company has not selected an underwriter
reasonably acceptable to the participating Series D Holders within thirty (30)
days after the Company’s receipt of the request for registration from such
Series D Holders, then such participating Series D Holders may select an
underwriter reasonably acceptable to the Company in connection with such
registration.  Notwithstanding any other provision of this Section 3.1, if the
underwriter representative advises such Series D Holders in writing that
marketing factors require a limitation of the number of Registrable Securities
to be underwritten, such number of Registrable Securities shall be excluded from
such registration, pro rata, to the extent so required by such limitation.  If
any participating Series D Holder disapproves of the terms of the underwriting,
he, she or it may elect to withdraw therefrom by written notice to the Company,
the underwriter and the other participating Series D Holders.  The Securities so
withdrawn shall also be withdrawn from registration.

 

 

3.2

Company Registration.

 

 

 

(a)

If the Company shall determine to register any of its securities in connection
with the public offering of such securities solely for cash on a form that would
permit the registration of the Conversion Shares or the Shares held by the
Bogatin Holders or the Company files a Demand Registration pursuant to Section
3.1 or registration statement on Form S-3 pursuant to Section 3.3, the Company
shall promptly give to each Series D Holder and Bogatin Holder written notice of
such proposed registration (each such registration being referred to herein as a
“Piggyback Registration”), which shall include a list of the jurisdictions in
which the Company intends to attempt to qualify such securities under the
applicable blue sky or other state securities laws.  The Company shall include
in such registration (and any related qualification under blue sky laws or other
compliance), and in any underwriting involved therein:

8



--------------------------------------------------------------------------------





 

 

(i)

all the Conversion Shares specified in a written request, or requests, made by
the Series D Holders within twenty (20) days after receipt of such written
notice from the Company, subject to the underwriter limitations, if any,
described in Section 3.2(d) hereof; provided, however, that, in the case of a
Piggyback Registration, the number of Conversion Shares that any Series D Holder
may include in any such registration shall not exceed the product of (A) the
total number of Conversion Shares then held by such Series D Holder multiplied
by (B) a fraction, the numerator of which is the total number of Conversion
Shares then held by the Series D Holder and the denominator of which is (x) the
total number of Shares then held by the Bogatin Holders plus (y) the total
number of Conversion Shares then held by all Series D Holders; and provided,
further, that no Conversion Shares shall be included in any registration under
this Agreement unless such Conversion Shares shall have been first converted to
Common Stock, if necessary; and

 

 

 

 

 

 

(ii)

all the Shares specified in a written request, or requests, made by the Bogatin
Holders within twenty (20) days after receipt of such written notice from the
Company, subject to the underwriter limitations, if any, described in Section
3.2(d) hereof; provided, however, (A) in the case of a Piggyback Registration,
that the number of Shares that any Bogatin Holder may include in any such
registration shall not exceed the product of (X) the total number of Shares then
held by such Bogatin Holder multiplied by (Y) a fraction, the numerator of which
is the total number of Shares then held by such Bogatin Holder and the
denominator of which is (I) the total number of Shares then held by all Bogatin
Holders plus (II) the total number of Conversion Shares then held by all Series
D Holder and (B) in the case of a Demand Registration or a registration
statement filed on Form S-3 in accordance with Section 3.3 after all Conversion
Shares required to be included under Section 3.1 or Section 3.3 are included,
the number of Shares that any Bogatin Holder may include in any registration
shall not exceed (x) the total number of Shares then held by such Bogatin Holder
multiplied by (y) a fraction, the number of which is the total number of Shares
held by such Bogatin Holder and the denominator of which is the total number of
Shares held by all Bogatin Holders plus the total number of shares of Common
Stock requested to be included by all other selling securityholders (other than
Series D Holders) which have the right to be included in such registration
statement; and provided, further, that no Shares shall be included in any
registration under this Agreement unless such Shares shall have been first
exercised for, or otherwise converted to, Common Stock, if necessary.

9



--------------------------------------------------------------------------------





 

 

The Company shall have the right to withdraw or cease to prepare or file any
registration statement for any offering referred to in this Section 3.2 without
any obligation or liability to the Series D Holders or the Bogatin Holders.

 

 

 

 

(b)

Subject to the underwriter limitations, if any, described in Section 3.2(d)
below, the Series D Holders and the Bogatin Holders shall be entitled to have
their respective Conversion Shares and Shares included in an unlimited number of
Piggyback Registrations pursuant to this Section 3.2.

 

 

 

 

(c)

If the Company has previously filed a registration statement with respect to
Registrable Securities pursuant to Section 3.1, or pursuant to this Section 3.2,
and if such previous registration has not been withdrawn or abandoned, the
Company will not file or cause to be effected any other registration of any of
its equity securities or securities convertible or exchangeable into or
exercisable for its equity securities under the Securities Act (except on Form
S-4, Form S-8 or any respective successor forms) until a period of one hundred
eighty (180) days has elapsed from the effective date of such a previous
registration.

 

 

 

 

(d)

If the registration of which the Company gives notice is for a registered public
offering involving an underwriting, the Company shall so advise the Series D
Holders and Bogatin Holders as a part of the written notice given pursuant to
Section 3.2(a) hereof.  In such event the respective rights of the Series D
Holders and Bogatin Holders to registration pursuant to Section 3.2(a) shall be
conditioned upon their participation in such underwriting and the inclusion of
their Conversion Shares or Shares, as applicable, in the underwriting to the
extent provided herein.  If any Series D Holder or Bogatin Holder proposes to
distribute his, her or its Conversion Shares or Shares, respectively, through
such underwriting (together with the Company) he, she or it shall enter into an
underwriting agreement in customary form with the underwriter or underwriters
selected for underwriting by the Company.  Notwithstanding any other provision
of this Section 3.2, if the underwriter reasonably determines that marketing
factors require a limitation on the number of shares to be underwritten, the
number of shares that may be included in the registration shall be allocated
among the Series D Holders and Bogatin Holders, as nearly as practicable, to the
respective amounts of Conversion Shares and Shares that each Series D Holder and
Bogatin Holder had requested to be included, and which were otherwise
includable, in such registration.  The Company shall advise the Series D Holders
and Bogatin Holders as to the number of Conversion Shares and Shares that may be
included in the registration and underwriting as allocated in the foregoing
manner.  No such reduction shall be made with respect to securities offered by
the Company for its own account.  If any Series D Holder or Bogatin Holder
disapproves of the terms of any such underwriting, he, she or it may elect to
withdraw therefrom by written notice to the Company and the underwriter.  Any
Conversion Shares or Shares so excluded or withdrawn from such underwriting
shall also be withdrawn from such registration.

10



--------------------------------------------------------------------------------





3.3

Form S-3 Registration.  If, at a time when Form S-3 (or any comparable successor
form) is available for the registration of Registrable Securities and the
Company is eligible to use Form S-3 (or such successor form) for such
registration, the Company shall receive from the Series D Holders a written
request that the Company effect a registration on Form S-3 (or such successor
form) of any of the Registrable Securities, the Company will promptly give
written notice of the proposed registration to all other Series D Holders and,
as soon as practicable, effect such registration and all such related
qualifications and compliances as may be reasonably requested and as would
permit or facilitate the sale and distribution of all Registered Securities as
are specified in such request and any written requests of other Series D Holders
given within twenty (20) days after receipt of such notice..  The rights of the
Purchaser to request registration under this Section 3.3 shall be in addition to
all other registration rights in this Agreement.

 

 

3.4

Expenses of Registration.  All Registration Expenses incurred in connection with
any registration, qualification or compliance pursuant to Section 3.1, Section
3.2 or Section 3.3 of this Agreement shall be borne by the Company; and each
participating Series D Holder and Bogatin Holder shall bear his, her or its
respective Selling Expenses; provided, however, that if any jurisdiction in
which such securities shall be qualified shall require that expenses incurred in
connection with the qualification of the securities in that jurisdiction be
borne by the Series D Holders or Bogatin Holders, then each participating Series
D Holder and Bogatin Holder shall bear his, her or its respective portion of
such expenses.

 

 

3.5

Registration Procedures.  In the case of each registration effected by the
Company pursuant to this Agreement, the Company shall keep the Series D Holders,
to the extent that any Registrable Securities or Conversion Shares are included
in such registration, and the Bogatin Holders, to the extent that any Shares are
included in such registration, advised in writing as to the initiation of each
registration and as to the completion thereof.  At its expense the Company shall
use its best efforts to:

 

 

 

 

(a)

keep such registration effective for a period of one hundred eighty (180) days
or until the participating Series D Holders and Bogatin Holders, as applicable,
have completed the distribution described in the registration statement relating
thereto, whichever first occurs; and

 

 

 

 

(b)

furnish such number of prospectuses and other documents incident thereto as the
participating Series D Holders or Bogatin Holders, as applicable, from time to
time may reasonably request.

 

 

 

3.6

Indemnification.

 

 

 

 

(a)

With respect to the Series D Holders and Bogatin Holders, if any of their
respective Registrable Securities, Conversion Shares or Shares have been
registered or qualified pursuant to this Agreement, the Company shall indemnify
the Series D Holders and Bogatin Holders, and each of the officers, directors
and partners of each Series D Holder and each Bogatin Holder, each Person
controlling (as defined in Section 3.6(e) below) each Series D Holder and each
Bogatin Holder, each of such controlling person’s officers, directors and
partners, and shall also indemnify each underwriter, if any, and each Person who
controls any underwriter, against all claims, losses, damages and liabilities
(or actions in respect thereof) arising out of or based on any untrue statement
(or alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to any such registration,
qualification or compliance, or based on any omission (or alleged omission) to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading in light of the circumstances under which
such statements were made, or any violation by the Company of any rule or
regulation promulgated under the Securities Act applicable to the Company and
relating to action or inaction required of the Company in connection with any
such registration, qualification or compliance, and shall reimburse the Series D
Holders and Bogatin Holders, and each of the officers, directors and partners of
each Series D Holder and each Bogatin Holder, each Person controlling (as
defined in Section 3.6(e) below) each Series D Holder and each Bogatin Holder,
each of such controlling person’s officers, directors and partners, each such
underwriter, and each Person who controls such underwriter, for any legal and
other expenses reasonably incurred in connection with investigating or defending
any such claim, loss, damage, liability or action; provided, however, that the
Company shall not be liable in any such case to the extent that any such claim,
loss, damage, liability or expense arises out of or is based upon written
information furnished to the Company in an instrument duly executed by a Series
D Holder, a Bogatin Holder, the underwriter or any such other party seeking to
be indemnified, where such information was provided specifically for use in such
prospectus, offering circular or related document.

11



--------------------------------------------------------------------------------





 

(b)

Each participating Series D Holder and Bogatin Holder shall, if securities held
by him, her or it are included among the securities as to which a registration,
qualification or compliance is being effected, severally and not jointly,
indemnify the Company, each of its directors and officers, each underwriter, if
any, of the Company’s securities covered by such a registration statement, each
Person who controls (as defined in Section 3.6(e) below) the Company, such
underwriter, the Purchaser, and each of such controlling person’s officers,
directors and partners, against all claims, losses, damages and liabilities (or
actions in respect thereof) arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any such registration
statement, prospectus, offering circular or other document, or any omission (or
alleged omission) to state therein a material fact required to be stated therein
or necessary to make the statements therein not misleading in light of the
circumstances under which such statements were made, and shall reimburse the
Company, its directors, officers, partners, underwriters and control persons for
any legal or any other expenses reasonably incurred in connection with
investigating or defending any such claim, loss, damage, liability or action, in
each case to the extent, but only to the extent, that such untrue statement (or
alleged untrue statement) or omission (or alleged omission) is made in such
registration statement, prospectus, offering circular or other document in
reliance upon and in conformity with written information furnished to the
Company by any such Series D Holder or Bogatin Holder specifically for use
therein; provided, however, that the respective obligations of any such Series D
Holder or Bogatin Holder hereunder shall be limited to an amount equal to the
respective net proceeds to such Series D Holder or Bogatin Holder of securities
sold as contemplated herein.

12



--------------------------------------------------------------------------------





 

(c)

Each party entitled to indemnification under this Section 3.6 (the “Indemnified
Party”) shall give notice to the party required to provide indemnification (the
“Indemnifying Party”) promptly after such Indemnified Party has actual knowledge
of any claim as to which indemnity may be sought and shall permit the
Indemnifying Party to assume the defense of any such claim or any litigation
resulting therefrom, provided that counsel for the Indemnifying Party, who shall
conduct the defense of such claim or any litigation resulting therefrom, shall
be approved by the Indemnified Party (whose approval shall not be withheld
unreasonably), and the Indemnified Party may participate in such defense at such
Indemnified Party’s expense.  The failure of any Indemnified Party to give
notice as provided herein shall relieve the Indemnifying Party of its
obligations under this Section 3.6 only if such failure is prejudicial to the
ability of the Indemnifying Party to defend such action, and only then to the
extent so prejudiced, and such failure shall in no event relieve the
Indemnifying Party of any liability that he or it may have to any Indemnified
Party otherwise than under this Section 3.6.  No Indemnifying Party, in the
defense of any such claim or litigation, shall, except with the consent of each
Indemnified Party, consent to entry of any judgment or enter into any settlement
that does not include as an unconditional term thereof the giving by the
claimant or plaintiff to such Indemnified Party of a release from all liability
with respect to such claim or litigation.

 

 

 

 

(d)

If the indemnification provided in Section 3.6(a) or Section 3.6(b)is
unavailable for any reason, the Indemnifying Party agrees to contribute to the
claims, losses, damages and liabilities of the Indemnified Party in the
proportion appropriate to reflect (i) the relative benefits received by the
Indemnified Party, on the one hand, and the Indemnifying Party, on the other
hand, in connection with the transaction(s) from which such claims, losses,
damages or liabilities arose, (ii) the relative fault of the Indemnifying Party,
on the one hand, and the Indemnified Party, on the other, in connection with
such claims, losses, damages or liabilities, and (iii) any other relevant
equitable considerations.  The relative fault of the Indemnifying Party, on the
one hand, and of the Indemnified Party, on the other hand, shall be determined
by reference to, among other things, the parties’ relative intent, knowledge,
access to information, opportunity to correct or prevent the circumstances
resulting in such claims, losses, damages or liabilities, and whether any
alleged untrue statement or omission or any other alleged conduct relates to
information provided by the Indemnifying Party or other conduct by the
Indemnifying Party (or its employees or other agents), on the one hand, or by
the Indemnified Party, on the other hand; provided, however, that the respective
obligations of any such Series D Holder or Bogatin Holder hereunder shall be
limited to an amount equal to the respective net proceeds to such Series D
Holder or Bogatin Holder of securities sold as contemplated herein.

13



--------------------------------------------------------------------------------





 

(e)

For purposes of this Section 3.6, the term “control” shall have the meaning
assigned thereto under the Securities Act.

 

 

 

3.7

Information by the Purchaser and Bogatin.  Each Series D Holder and Bogatin
Holder, with respect to any registration in which Securities held by him, her or
it are included, shall furnish in writing to the Company such information
regarding himself, herself or itself and the distribution proposed by him, her
or it as the Company may reasonably request in writing and as shall be
reasonably required in connection with any registration, qualification or
compliance referred to in this Agreement, and the Company shall not be required
to include its or his respective securities in any such registration unless such
information shall have been provided.

 

 

3.8

Limitations on Registration of Issues of Securities.  From and after the date of
this Agreement, without the consent of the Purchaser, the Company shall not
enter into any agreement with any holder or prospective holder of any securities
of the Company, giving such holder or prospective holder rights with respect to
the registration of any securities of the Company.

 

 

3.9

Transfer of Registration Rights.

 

 

 

(a)

The rights to cause the Company to register Securities under Section 3.1,
Section 3.2 and Section 3.3 hereof may be assigned by the Purchaser (a) to any
beneficial owner of Registrable Securities or Conversion Shares for which the
Purchaser acts as nominee, (b) to an assignee of Registrable Securities or
Conversion Shares, or (c) upon distribution by the Purchaser or an assignee
described in (b), which assignee is an entity, of any Securities to the direct
or indirect beneficial owners of the securities of such entity (including direct
or indirect general or limited partners thereof), together with the securities
being transferred; provided, however, that in each case the Company is given
written notice, at the time or within a reasonable time after said transfer,
stating the name and address of said transferee and identifying the Securities
with respect to which such registration rights are being assigned.  No such
assignment shall be effective unless the transferee shall be required, as a
condition to such transfer, to agree in writing that he or it will receive and
hold such Securities subject to the provisions of this Agreement and unless the
Company is given written notice at the time of the assignment or within a
reasonable time after such assignment, stating the name and address of said
transferee and identifying the securities that are being assigned.

 

 

 

 

(b)

The rights to cause the Company to register Securities under Section 3.2 hereof
may be assigned by Bogatin to any Permitted Transferee to whom Shares are
transferred pursuant to and in accordance with the provisions of Section
2.3(b)(i) and Article V; provided, however, that in each case the Company is
given written notice, at the time or within a reasonable time after said
transfer, stating the name and address of said transferee and identifying the
Securities with respect to which such registration rights are being assigned.

14



--------------------------------------------------------------------------------





ARTICLE IV

CORPORATE GOVERNANCE


4.1

Board Representation.  For so long as Bogatin owns at least five percent (5%) of
the Company’s Common Stock (calculated on a fully-diluted, fully-converted
basis), the Company hereby agrees to take such actions as are necessary, and
each of the Stockholders and the Purchaser agrees to vote his or its Securities
(and any other Securities over which he or it exercises voting control) and take
such other actions as are necessary so as to elect and thereafter continue in
office as a director of the Company one (1) individual designated by Bogatin
(the “Bogatin Designee”); provided, however, that such individual (a) may not be
Bogatin himself, (b) may not be a family member or an Affiliate of Bogatin, (c)
must have appropriate background and experience to serve as a member of the
Company’s Board of Directors, and (d) must be reasonably acceptable to the
Company’s Board of Directors in its sole discretion.  The Company hereby agrees
to take such actions as are necessary, and each of the Stockholders and the
Purchaser agrees to vote his or its Securities (and any other Securities over
which he or it exercises voting control) and take such other actions as are
necessary or appropriate to ensure that any vacancy on the Board of Directors
occurring by reason of the resignation or removal of the Bogatin Designee shall
be filled in accordance with the provisions of this Section 4.1.

 

 

4.2

Covenants of the Company.  The Company agrees to use its best efforts to ensure
that the rights granted under this Article IV are effective and that the parties
hereto enjoy the benefits thereof.  Such actions include, without limitation,
the use of the Company’s best efforts to cause the nomination and election of
the director as provided in Section 4.1.  The Company will not, by any voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
to be performed hereunder by the Company, but will at all times in good faith
assist in the carrying out of all of the provisions of this Agreement and in the
taking of all such actions as may be necessary or in order to protect the rights
of the parties hereunder against impairment.


ARTICLE V

APPLICATION TO TRANSFEREES


5.1

Permitted Transferees.  The restrictions set forth in Section 2.1 and Section
2.2 shall not apply to any transfer by a Stockholder to a Permitted Transferee;
provided, however, that any Permitted Transferee shall be subject to compliance
with applicable securities laws and the terms of Section 5.2.  All Shares
transferred by a Stockholder to a Permitted Transferee shall remain subject to
the terms of this Agreement, and such transferee shall be treated as a
“Stockholder” for purposes of this Agreement.

15



--------------------------------------------------------------------------------





5.2

Written Agreement.  All transferees, including without limitation Permitted
Transferees, of any Shares from any Stockholder, other than Shares transferred
pursuant to the provisions of Section 2.2(e), Section 2.3(a), Section
2.3(b)(ii)-(iii), or Section 2.3(c), shall be required, and any Stockholder
transferring such Shares to any such transferee shall require such transferee,
as a condition of such transfer to agree in writing that they will receive and
hold such Shares or interest therein subject to the provisions of this Agreement
applicable to such Shares.  Any sale or transfer of any such Shares shall be
void unless the provisions of this Section 5.2 are met.

ARTICLE VI

LEGENDS

6.1

Legend Requirement.  All certificates representing any Shares subject to the
provisions of this Agreement shall have endorsed thereon legends substantially
as follows:

 

 

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE TERMS OF A
STOCKHOLDERS’ AGREEMENT, TO WHICH THE REGISTERED HOLDER, OR HIS, HER OR ITS
PREDECESSOR IN INTEREST, IS A PARTY, WHICH AGREEMENT PROVIDES FOR CERTAIN VOTING
RIGHTS AND OBLIGATIONS OF SALE AND PURCHASE.  SUCH AGREEMENT IS ON FILE AT THE
PRINCIPAL OFFICE OF THIS COMPANY AND AFFECTS THE TRANSFERABILITY OF THE SHARES
REPRESENTED BY THIS CERTIFICATE.

 

 

 

6.2

Removal of Legend.  The Company shall, upon request by either Stockholder in
connection with any transfer permitted by Section 2.2(e) or Section 2.3 (other
than pursuant to Section 2.3(b)(i)), take such action as is necessary to remove,
or cause to be removed, from the certificate or certificates representing the
Shares so transferred, the legend required by Section 6.1.

ARTICLE VII

MISCELLANEOUS

7.1

Transfers in Violation of this Agreement.  The Company shall not:  (a) transfer
on its books any Shares that shall have been sold or transferred in violation of
any of the provisions set forth in this Agreement; or (b) treat as owner of such
Shares, or accord the right to vote as such owner, or pay dividends to, any
transferee to whom any such Shares shall have been so transferred.

 

 

7.2

Term.  This Agreement shall terminate upon the earlier of:  (a) the written
agreement of all parties hereto; (b) the dissolution or liquidation of the
Company, or the voluntary filing of a petition in bankruptcy by the Company; (c)
the passage of ten (10) years; (d) with respect to the Stockholders, the closing
of a firm commitment underwritten public offering pursuant to an effective
registration statement under the Securities Act covering the offer and sale of
the Company’s Common Stock at an aggregate offering price of not less than
Twenty Five Million Dollars ($25,000,000), which results in a post-offering
market capitalization of the Company in excess of Three Hundred Million Dollars
($300,000,000) or (e) the closing of the Company’s sale of all or substantially
all of its assets or the acquisition of the Company by another entity by means
of merger or consolidation resulting in the exchange of at least fifty percent
(50%) of the outstanding shares of the Company’s capital stock for securities or
consideration issued, or caused to be issued, by the acquiring entity or its
subsidiary.

16



--------------------------------------------------------------------------------





7.3

Entire Agreement; Binding Effect.  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof, and no
party shall be liable or bound to any other party in any manner by any
warranties, representations or covenants with respect to such subject matter,
except as specifically set forth herein.  The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any third party any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

 

 

7.4

Governing Law.  This Agreement shall be governed by and construed under the laws
of the State of Delaware as applied to agreements among residents of Delaware
made and to be performed entirely within the State of Delaware, and without
regard to the conflicts of law principles as may otherwise be applicable.

 

 

7.5

Counterparts and Signature by Facsimile.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.

 

 

7.6

Notices.  All notices and other communications required or permitted hereunder
shall be in writing and shall be deemed effectively given upon personal
delivery, delivery by recognized overnight courier (such as FedEx) or upon
receipt of confirmation of delivery by facsimile, telecopy, or registered or
certified mail, return receipt requested, postage prepaid, addressed:


 

to Purchaser or the Company:

 

 

 

 

 

 

 

OvenWorks, LLLP

 

 

 

645 Madison Avenue

 

 

 

Suite 1500

 

 

 

New York, New York  10022

 

 

 

Attn:  Richard E. Perlman

 

 

 

Telephone:  (212) 223-8633

 

 

 

Facsimile:  (212) 888-8133

 

17



--------------------------------------------------------------------------------





 

 

TurboChef Technologies, Inc.

 

 

 

10500 Metric Drive

 

 

 

Suite 128

 

 

 

Dallas, Texas  75243

 

 

 

Attn:  Richard E. Perlman

 

 

 

Telephone:  (214) 379-6000

 

 

 

Facsimile:  (214) 340-8477

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Kilpatrick Stockton LLP

 

 

 

1100 Peachtree Street

 

 

 

Suite 2800

 

 

 

Atlanta, Georgia  30309

 

 

 

Attn:  Reinaldo Pascual

 

 

 

Telephone:  (404) 815-6500

 

 

 

Facsimile:  (404) 815-6555

 

 

 

 

 

 

to the Stockholders:

 

 

 

 

 

 

 

Jeffrey B. Bogatin

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

Telephone:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Facsimile:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

Donald J. Gogel

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

--------------------------------------------------------------------------------

 

 

 

Telephone:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

Facsimile:

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

 

 

Blank Rome LLP

 

 

 

The Chrysler Building

 

 

 

405 Lexington Avenue

 

 

 

New York, New York  10174

 

 

 

Attn:  Brad L. Shiffman

 

 

 

Telephone:  (212) 885-5442

 

 

 

Facsimile:  (212) 885-5001

 


7.7

Severability.  In case any provision of this Agreement shall be invalid, illegal
or unenforceable, it shall to the extent practicable be modified so as to make
it valid, legal and enforceable and to retain as nearly as practicable the
intent of the parties, and the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

18



--------------------------------------------------------------------------------





7.8

Amendments; Waivers; Delays or Omissions.  No waiver, amendment, modification or
change of any provision of this Agreement shall be effective unless and until
made in writing and signed by all parties hereto.  No delay or omission to
exercise any right, power or remedy accruing to any party hereto upon any
breach, default or noncompliance of any other party hereto under this Agreement,
shall impair any such right, power or remedy, nor shall it be construed to be a
waiver of any such breach, default or noncompliance, or any acquiescence
therein, or of any similar breach, default or noncompliance thereafter
occurring.  It is further agreed that any waiver, permit, consent or approval of
any kind or character on the part of any party hereto of any breach, default or
noncompliance under this Agreement or any waiver on any such party’s part of any
provisions or conditions of this Agreement must be in writing and shall be
effective only to the extent specifically set forth in such writing and that all
remedies, either under this Agreement or otherwise afforded to any such party,
shall be cumulative and not alternative.

 

 

7.9

Attorneys’ Fees.  Should any litigation or arbitration be commenced between the
parties hereto concerning this Agreement, the party prevailing in such
litigation or arbitration shall be entitled, upon final judgment and expiration
of all appeals, in addition to such other relief as may be granted, to a
reasonable sum for attorneys’ fees and costs in such litigation or arbitration,
which shall be determined by the court or arbitrator, as the case may be.

 

 

7.10

Further Documents and Actions.  The parties shall take such further actions and
execute and deliver such further documents as may be necessary or convenient
from time to time to more effectively carry out the intent and purposes of this
Agreement and to establish and protect the rights and remedies created or
intended to be created hereunder.

 

 

7.11

Timely Performance.  Time is of the essence as to the performance of the
obligations required of the respective parties under this Agreement.


[signatures on following page]

19



--------------------------------------------------------------------------------





          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first above written.

 

COMPANY:

 

 

 

TurboChef Technologies, Inc.

 

 

 

By:

 /s/ Jeffrey B. Bogatin

 

 

--------------------------------------------------------------------------------

 

 

Name:

Jeffrey B. Bogatin

 

 

Title:

Chairman

 

 

 

 

 

PURCHASER:

 

 

 

OvenWorks, LLLP

 

 

 

By:

Oven Management, Inc.,
its general partner

 

 

 

 

 

 

By:

/s/ Richard E. Perlman

 

 

 

--------------------------------------------------------------------------------

 

 

 

Richard E. Perlman

 

 

 

President

 

 

 

 

 

STOCKHOLDERS:

 

 

 

/s/ Jeffrey B. Bogatin

 

--------------------------------------------------------------------------------

 

Jeffrey B. Bogatin

 

 

 

/s/ Donald J. Gogel

 

--------------------------------------------------------------------------------

 

Donald J. Gogel

20



--------------------------------------------------------------------------------